Hemphill, Ch. J.
The defendant seeks a reversal of the judgment on the ground that the action was prematurely brought, and lias referred to some authorities showing the usages of commercial law in relation to the days of grace allowed ou promissory notes, and the time at which an action may be commenced on such instruments. These are not, however, applicable to the instrument which is the foundation of this suit, as this is a sealed note and not entitled to the days of grace extended to the debtor by commercial usage on promissory notes and bills of exchange.
The question presented, then, is whether a debtor on a bond, single bill, &c., has (he entire day on which the debt becomes due to make payment and discharge his obligation. This seems to be well settled in the affirmative. In Leftley v. Mills (4 D. & E. R., 172) it is laid down “that in the case of mortgages, bonds, and a variety of other instruments, whereby the parties oblige themselves to the performance of certain duties, as to pay money, we find the rule to be, without an exception, that the party bound has till the last moment of the. day to deliver himself from the obligation by paying.” (1 Saund., 287; Salk., 578; 1 N. & McC. R., 440.) It results from this rule that the party, on the default of payment, cannot be sued until the next day ; and this action cannot, therefore, be maintained.
Were tiiis to be regarded as a promissory note, and the days of grace excluded; this action, according to the current of authorities, so far as I have examined them, would be regarded as premature. -In 3 McLean R., 583, it is held that, a note payable without grace in any specified time is not due till the time shall expire, excluding the day of the date of the note.
Where a note is payable one day after date, though by commercial usage it may be demanded at a reasonable time ou that day\ it is not due, for the purpose of commencing-suit or entering judgment, until after the termination of that day. (1 Barr. R., 495; 5 Shep. R., 230.) There are other authorities in which if, is ruled that where a demand is made .at a reasonable hour on the day of maturity of promissory notes for payment, an action will lie immediately after such demand. It is not necessary to the decision of this cause that a different rule as to the time of commencing action on negotiable promissory notes should bo prescribed; it is sufficient for this-case tiiat the defendant had the whole of tlie day on which he was sued to discharge the note, and that the demurrer to the petition was improperly overruled.
Reversed and dismissed.